WAIVER AGREEMENT




     This Waiver Agreement (this “Waiver Agreement”) is entered into on February
29, 2012, by and between SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 380 Interlocken Crescent, Suite
600, Broomfield, Colorado 80021(“Bank”), STEREOTAXIS, INC., a Delaware
corporation (“Stereotaxis”), and STEREOTAXIS INTERNATIONAL, INC., a Delaware
corporation, each with offices located at 4320 Forest Park Avenue, Suite 100,
St. Louis, Missouri 63108 (“International”, and together with Stereotaxis,
individually and collectively, jointly and severally, “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 11, 2009,
evidenced by, among other documents, a certain Second Amended Restated and Loan
and Security Agreement dated as of November 30, 2011 (as may be amended from
time to time, the “Loan Agreement”) and a certain Amended and Restated
Export-Import Bank Loan and Security Agreement, dated as of November 30, 2011
(as may be amended from time to time, the “EXIM Bank Loan and Security
Agreement”), in each case between Borrower and Bank. Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the EXIM Bank Loan and
Security Agreement, and the Intellectual Property Collateral described in a
certain IP Security Agreement, dated as of November 30, 2011.

Hereinafter, the Loan Agreement, together with the EXIM Bank Loan and Security
Agreement and all other documents executed in connection therewith evidencing,
securing or otherwise relating to the Obligations shall be referred to as the
“Existing Loan Documents”.

3. WAIVER OF FINANCIAL COVENANT. Bank hereby waives testing of the Liquidity
Ratio financial covenant contained in Section 6.9(b) of the Loan Agreement
solely for the compliance period ended February 29, 2012. Bank’s waiver shall
only apply to the Liquidity Ratio financial covenant, and only for the specific
compliance period described above, and shall not constitute a continuing waiver.
Borrower hereby acknowledges and agrees that, except as specifically provided
herein, nothing in this Section or anywhere in this Waiver Agreement shall be
deemed or otherwise construed as a waiver by the Bank of any of its rights and
remedies pursuant to the Loan Documents, applicable law or otherwise.

4. FEES. Borrower shall pay to Bank a waiver fee equal to Ten Thousand Dollars
($10,000), which waiver fee shall be due on the date hereof and shall be deemed
fully earned as of the date hereof. Borrower shall also reimburse Bank for all
legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

5. ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. Except as
otherwise disclosed in that certain Perfection Certificate dated as of November
30, 2011, the Borrower hereby certifies that no Collateral is in the possession
of any third party bailee (such as at a warehouse). In the event that Borrower,
after the date hereof, intends to store or otherwise deliver the Collateral to

1

--------------------------------------------------------------------------------

such a bailee, then Borrower shall first receive, the prior written consent of
Bank and such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate, dated as of November 30, 2011, and acknowledges,
confirms and agrees the disclosures and information above Borrower provided to
Bank in the Perfection Certificate remain true and correct in all material
respects as of the date hereof.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all of the Loan Documents and all of the
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Waiver Agreement, the terms of the
Existing Loan Documents remain unchanged and in full force and effect. Bank’s
agreement to modifications to the existing Obligations pursuant to this Waiver
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Waiver Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Waiver
Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Waiver Agreement, Borrower hereby reaffirms and hereby grants to Bank, a lien,
security interest and right of set off as security for all Obligations to Bank,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Silicon Valley
Bank (including a Bank subsidiary) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Bank may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the loan. ANY AND
ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

13. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Waiver Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL
HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS
PROPERTY IN THE

2

--------------------------------------------------------------------------------

COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS
AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS WAIVER AGREEMENT, THE LOAN DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS WAIVER AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

14. COUNTERSIGNATURE. This Waiver Agreement shall become effective only when it
shall have been executed by Borrower and Bank.



[The remainder of this page is intentionally left blank]




3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Waiver Agreement to
be executed as a sealed instrument under the laws of the State of Illinois as of
the date first above written.



BORROWER:

STEREOTAXIS, INC.

By /s/ Samuel W. Duggan II

Name: Samuel W. Duggan II
Title: CFO

STEREOTAXIS INTERNATIONAL, INC.

By /s/ Samuel W. Duggan II






Name: Samuel W. Duggan II
Title: President and Treasurer






BANK:






SILICON VALLEY BANK

By /s/ Sheila Colson






Name: Sheila Colson
Title: Senior Advisor




--------------------------------------------------------------------------------